*15ORDER
The Disciplinary Review Board having filed a report with the Court on April 21, 1997, recommending that GEOFFREY P. LEBAR of HACKENSACK, who was admitted to the bar of this State in 1970, be disbarred for his violation of RPC 1.15 (knowing misappropriation of client funds) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And respondent having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that GEOFFREY P. LEBAR be disbarred, effective immediately, and his name be stricken from the roll of attorneys of this State; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by GEOFFREY P. LE-BAR, pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
ORDERED that GEOFFREY P. LEBAR comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that GEOFFREY P. LEBAR reimburse the Disciplinary Oversight Committee for appropriate administrative costs.